DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14, 17, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claims 10-14, 17, and 19, each of these claims provides a first limitation followed by the term “such as”, further followed by a second and sometimes third limitation that is narrower than the first limitation. See MPEP § 2173.05(d), “if stated in the claims, examples and preferences may lead to confusion over the intended scope of the claim”. In the cases of Claims 10-14, 17, and 19, it is not clear what the scope of each of these claims is since both a broad and narrow limitation are present in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Diogo et al (“Chromatography of plasmid DNA”) in view of Jungbauer (“Continuous downstream processing of biopharmaceuticals”).
With regard to Claims 1, 2, and 6, Diogo et al (Diogo) discloses that liquid chromatography plays a central role in process-scale manufacturing of therapeutic 
However, Diogo is silent to the separation method being a continuous method comprising separating the plasmid in an apparatus with at least three chromatography columns packed with separation matrix particles, wherein while one chromatography column is loaded with the process feed, another chromatography column is eluted with an eluent to recover the separated plasmid, and yet another chromatography column is eluted with a further eluent to remove contaminants (Claim 1), comprising the steps of a) conveying the process feed comprising the plasmid through a first chromatography column comprising a packed bed of separation matrix particles; b) conveying an eluent through said first chromatography column, recovering the eluent with the plasmid after passage of the first chromatography column; and conveying said process feed through a second chromatography column packed with the same separation matrix as the first chromatography column; c) conveying a further eluent through said first chromatography column; conveying an eluent through said second chromatography column, recovering the eluent with the plasmid after passage of the second chromatography column; and conveying said process feed through a third Claim 2), comprising the steps of: a) conveying f-the process feed comprising f-the plasmid through a first chromatography column comprising a packed bed of separation matrix particles, and conveying an outflow from said first chromatography column through a second chromatography column packed with the same separation matrix as the first column; b) conveying an eluent through said first chromatography column, recovering the eluent with the plasmid after passage of the first chromatography column; and conveying said process feed through said second chromatography column and further through a third chromatography column packed with the same separation matrix as the first and second columns; c) conveying a further eluent through said first chromatography column; conveying an eluent through said second chromatography column, recovering the eluent with the plasmid after passage of the second chromatography column; and conveying said process feed through said third chromatography column and further through a fourth chromatography column packed with the same separation matrix as the first, second and third columns; and d) conveying a process feed comprising a plasmid through said fourth chromatography column and conveying an outflow from said fourth chromatography column through said first chromatography column; conveying a further eluent through said second chromatography column; and conveying an eluent through said third chromatography column, recovering the eluent with the plasmid after passage of the third chromatography column (Claim 6).
Jungbauer discloses that continuous manufacturing has been applied in many different industries but has been pursued reluctantly in biotechnology where the 
Jungbauer discloses that the simplest way to operate chromatography in a continuous mode is to run several columns in parallel or concurrently (P488/C1/Concurrent and countercurrent loading). Jungbauer discloses that while one column is loaded, the next ones are washed, eluted, regenerated, and finally re-equilibrated (P488/C1/Concurrent and countercurrent loading). These descriptions from Jungbauer correspond to the limitations from Claim 2 (e.g., concurrent loading, elution, and regeneration (i.e., removal of contaminants). See also Figure 5D on P487.
Jungbauer also discloses that productivity can be further improved with countercurrent loading, also known as periodic countercurrent chromatography (PCCC) loading (P488/C1/Concurrent and countercurrent loading). Jungbauer discloses that in PCCC loading, the first chromatography column can be loaded to saturation point and further loading the second chromatography column (P488/C1/Concurrent and countercurrent loading), which corresponds to Claim 6, step a). Jungbauer discloses that then the first column is washed and eluted, and the second chromatography column continues to be loaded (P488/C1/Concurrent and countercurrent loading). Implicit in this description is that the nth column would be loaded to saturation point and further loading an nth + 1 chromatography column as the periodic loading operation Claim 6, steps b) and c).
While Jungbauer states that a number greater than two or three columns is not recommended because all subsequent additional increases in yield are very small (P488/C2), adding a fourth column as part of the PCCC loading would still result in increases in yield, and one of ordinary skill in the art would be motivated to balance the economics of the countercurrent loading strategy with increases in yield as part of routine optimization. Therefore, Jungbauer’s teachings and the routine optimization known to ordinary artisans correspond to Claim 6, step d).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the separation method of Diogo to be a continuous method comprising separating the plasmid in an apparatus with at least three chromatography columns packed with separation matrix particles, wherein while one chromatography column is loaded with the process feed, another chromatography column is eluted with an eluent to recover the separated plasmid, and yet another chromatography column is eluted with a further eluent to remove contaminants (Claim 1), comprising the steps of a) conveying the process feed comprising the plasmid through a first chromatography column comprising a packed bed of separation matrix particles; b) conveying an eluent through said first chromatography column, recovering the eluent with the plasmid after passage of the first chromatography column; and conveying said process feed through a second chromatography column packed with the same separation matrix as the first chromatography column; c) conveying a further eluent through said first chromatography column; conveying an eluent through said second chromatography Claim 2), comprising the steps of: a) conveying f-the process feed comprising f-the plasmid through a first chromatography column comprising a packed bed of separation matrix particles, and conveying an outflow from said first chromatography column through a second chromatography column packed with the same separation matrix as the first column; b) conveying an eluent through said first chromatography column, recovering the eluent with the plasmid after passage of the first chromatography column; and conveying said process feed through said second chromatography column and further through a third chromatography column packed with the same separation matrix as the first and second columns; c) conveying a further eluent through said first chromatography column; conveying an eluent through said second chromatography column, recovering the eluent with the plasmid after passage of the second chromatography column; and conveying said process feed through said third chromatography column and further through a fourth chromatography column packed with the same separation matrix as the first, second and third columns; and d) conveying a process feed comprising a plasmid through said fourth chromatography column and conveying an outflow from said fourth chromatography column through said first chromatography column; conveying a further eluent through said second chromatography column; and conveying an eluent through said third chromatography column, recovering the eluent with the plasmid after passage of the third Claim 6), as taught by Jungbauer, since a shift to continuous operation can improve productivity of a process and substantially reduce the footprint.
With regard to Claim 3, it would be obvious for wherein after step c), steps a)-c) of Claim 2 are repeated for the duration of the continuous process, since a shift to continuous operation can improve productivity of a process and substantially reduce the footprint, as taught by Jungbauer.
With regard to Claims 4 and 5, modified Diogo is silent to wherein in the repetitions: step a) further comprises conveying a further eluent through said second chromatography column while conveying an eluent through said third chromatographyPreliminary Amendment column and recovering the eluent with the plasmid after passage of the third chromatography column; and step b) further comprises conveying a further eluent through said third chromatography column (Claim 4),  wherein a process feed or eluent is conveyed through all three columns throughout all of steps a)-c) (Claim 5).
As above, Jungbauer teaches that the simplest way to operate chromatography in a continuous mode is to run several columns in parallel or concurrently (P488/C1/Concurrent and countercurrent loading). Jungbauer discloses that while one column is loaded, the next ones are washed, eluted, regenerated, and finally re-equilibrated (Figure 5D, P488/C1/Concurrent and countercurrent loading). Therefore, further descriptions of steps a) and b) are obvious in view of Jungbauer.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein in the repetitions of modified Diogo: step a) further comprises conveying a further eluent through said second chromatography column while conveying an eluent through said third chromatographyPreliminary Amendment column and recovering Claim 4),  wherein a process feed or eluent is conveyed through all three columns throughout all of steps a)-c) (Claim 5), as taught by Jungbauer, since such steps correspond to Jungbauer’s description of the simplest way to operate chromatography in a continuous mode.
With regard to Claim 7, it would be obvious for wherein after step d), steps a)-d) of Claim 6 are repeated for the duration of the continuous process, since a shift to continuous operation can improve productivity of a process and substantially reduce the footprint, as taught by Jungbauer.
With regard to Claims 8 and 9, modified Diogo is silent to wherein in the repetitions: step a) further comprises conveying a further eluent through said third chromatography column and conveying an eluent through said fourth chromatography column while recovering the eluent with the plasmid after passage of the fourth chromatography column; and step b) further comprises conveying a further eluent through said fourth chromatography column (Claim 8), wherein a process feed or eluent is conveyed through all three columns throughout all of steps a)-d) (Claim 9).
As above, Jungbauer teaches that productivity can be further improved with countercurrent loading, also known as periodic countercurrent chromatography (PCCC) loading (P488/C1/Concurrent and countercurrent loading). Jungbauer discloses that in PCCC loading, the first chromatography column can be loaded to saturation point and further loading the second chromatography column (P488/C1/Concurrent and countercurrent loading). Jungbauer discloses that then the first column is washed and th column would be loaded to saturation point and further loading an nth + 1 chromatography column as the periodic loading operation continues through each column (P488/C1/Concurrent and countercurrent loading). Therefore, further descriptions of steps a) and b) are obvious in view of Jungbauer.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein in the repetitions of modified Diogo: step a) further comprises conveying a further eluent through said third chromatography column and conveying an eluent through said fourth chromatography column while recovering the eluent with the plasmid after passage of the fourth chromatography column; and step b) further comprises conveying a further eluent through said fourth chromatography column (Claim 8), wherein a process feed or eluent is conveyed through all three columns throughout all of steps a)-d) (Claim 9), as taught by Jungbauer, since a shift to continuous operation can improve productivity of a process and substantially reduce the footprint.
With regard to Claim 10, Diogo discloses wherein the said separation matrix particles are gel filtration particles having an exclusion limit for dextrans of less than 5000 kDa (P8/C2/Section 3.1.1, sephacryl S1000 has an exclusion limit of 20 kbp, which is equal to 740 kDa).
With regard to Claim 11
With regard to Claims 12, 13, and 14, Diogo discloses wherein said eluent comprises at least 1.5 M of a salt (Claim 12), wherein the total salt concentration of said eluent is at least 1.5 M (Claim 13), wherein the said eluent comprises at least 1.5 M ammonium sulfate (Claim 14) (P10/C1, elution buffer of > 1.5 M ammonium sulfate). 
With regard to Claim 15, Diogo discloses wherein said process feed comprises a clarified cell lysate (P4, clarified alkaline lysate from E. coli cells).
With regard to Claim 16, Diogo discloses comprising, before the separation, a step 0) of preparing a clarified cell lysate as the process feed (P4, clarified alkaline lysate from E. coli cells).
With regard to Claim 17, Diogo discloses wherein step 0) comprising contacting cells with alkali and a surfactant (P4/Section 1.2, disruption of E. coli cells at high pH with NaOH and in the presence of SDS).
With regard to Claim 18, it would be obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein step 0) is carried out in a continuous mode, as taught by Jungbauer, since a shift to continuous operation can improve productivity of a process and substantially reduce the footprint.
With regard to Claims 20, 21, and 22, Diogo discloses further comprising, after, the separation, a step e) of purifying the recovered plasmid (Claim 20), wherein step e) comprising bind-elute chromatography (Claim 21), wherein step e) comprising thiophilic or hydrophobic interaction chromatography (Claim 22
With regard to Claim 23, it would be obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein step e) is operated in a continuous mode, as taught by Jungbauer, since a shift to continuous operation can improve productivity of a process and substantially reduce the footprint.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Diogo et al (“Chromatography of plasmid DNA”) in view of Jungbauer (“Continuous downstream processing of biopharmaceuticals”), as applied to the claims above, and in further view of Blom et al (“Flocculate removal after alkaline lysis in plasmid DNA production”).
With regard to Claim 19, modified Diogo discloses all the limitations in the claims as set forth above. However, modified Diogo is silent to wherein step 0) further comprises the addition of a hydrogen carbonate salt. The Examiner has elected to not examine “optionally followed by adjustment of pH to 4-6) since this step is not required in the claim.
Blom et al (Blom) discloses that alkaline lysis is the most commonly used method following harvest of bacterial cells for production of plasmid DNA (Abstract). Blom discloses addition of ammonium hydrogen carbonate to a neutralized alkaline lysate such that the flocculate is lifted to the surface of the solution by the released carbon dioxide and ammonium (Abstract). Blom discloses that the procedure does not impact pH or plasmid DNA concentration and reduces the risk of filter clogging downstream (Abstract).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for modified Diogo to comprise wherein step 0) further comprises the addition of a hydrogen carbonate salt, as taught by Blom, since the addition does 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner




/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777